UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50600
                           Summary Calendar
                          __________________



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                                versus

     NASSER ASSED,

                                         Defendant-Appellant.

            ______________________________________________

         Appeal from the United States District Court for the
                       Western District of Texas
                          USDC No. W-94-CA-168
            ______________________________________________
                             October 1, 1996

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Nasser Assed, #52420-080, appeals from the district court’s

denial of his motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.    We have reviewed the

record and the briefs of the parties and find no reversible

error.    In denying Assed’s request to have his sentence reduced,

the district court did not err in holding that the 12.75 pounds

*
   Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
of methamphetamine Assed had admitted to producing provided an

offense level equal or higher to the one under which he was

initially sentenced, making any resentencing unnecessary.     See

United States v. Townsend, 55 F.3d 168 (5th Cir. 1995).     Assed’s

assertion that the district court erroneously based his sentence

on d-methamphetamine is not an issue of constitutional or

jurisdictional magnitude and, thus, may not be raised for the

first time in a § 2255 motion.   See United States v. Seyfert, 67

F.3d 544, 546 (5th Cir. 1995).   Assed’s ineffective-assistance-

of-counsel claim is without merit because he has failed to show

that his attorney’s performance was deficient.   See Strickland v.

Washington, 466 U.S. 668, 687 (1984).   The judgment of the

district court is AFFIRMED.   Assed’s motion for the appointment

of counsel is DENIED.

     AFFIRMED.




                                 2